Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 4, 2019

                                      No. 04-18-00614-CV

                            Dennis BUXTON and Son Chu Buxton,
                                       Appellants

                                                v.

                   UNITED SERVICES AUTOMOBILE ASSOCIATION,
                                    Appellee

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-CI-20679
                         Honorable Rosie Alvarado, Judge Presiding

                                         ORDER
        One or more of the issues presented in Dennis Buxton and Son Chu Buxton v. United
Services Automobile Association, No. 04-18-00614-CV, which is pending before this court, are
similar to issues in Oscar Ortiz v. State Farm Lloyds, which is currently pending before the
Texas Supreme Court in cause number 17-1048. The supreme court held oral argument in Ortiz
on February 20, 2019. Because the supreme court’s resolution of Ortiz may impact the present
appeal, this court has determined that abating this appeal pending a decision by the supreme
court will likely achieve the greatest judicial efficiency. Therefore, we ORDER the appeal in
Dennis Buxton and Son Chu Buxton v. United Services Automobile Association, No. 04-18-
00614-CV, ABATED. For administrative purposes, we ORDER the clerk of this court to treat
this appeal as a closed case unless and until appellants file a motion requesting its reinstatement
following the Texas Supreme Court’s resolution of the issues in Ortiz.

       We further order the clerk of this court to serve a copy of this order on all counsel.

It is so ORDERED on this 4th day of March, 2019.                     PER CURIAM


ATTESTED TO: __________________________
                Keith E. Hottle,
                Clerk of Court